DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is taken from the October 7, 2003 judgment of the Lucas County Court of Common Pleas. This appeal is transferred to our accelerated docket pursuant to Loc.App.R. 12(C).
 {¶ 2} On March 27, 2003, the trial court granted summary judgment to appellee, FirstEnergy Corp., finding that the claim asserted by appellant, Blake Homes, Ltd., was barred by the doctrine of res judicata. Appellee then sought sanctions against appellant for filing a frivolous action and opposing appellee's motion for summary judgment. The court granted sanctions on October 7, 2003. However, in our decision and judgment entry dated February 27, 2004, we reversed the trial court's March 27, 2003 decision, which granted summary judgment.
 {¶ 3} Because we held that appellant's claim is not barred by the doctrine of res judicata and summary judgment was inappropriate, there no longer is a basis for imposing sanctions against appellant. For that reason alone, appellant's four assignments of error challenging the imposition of sanctions are found well-taken. The judgment of the Lucas County Court of Common Pleas is reversed. Pursuant to App.R. 24, appellee is hereby ordered to pay the court costs incurred on appeal.
Judgment Reversed.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, P.J., Knepper, J., Pietrykowski, J., Concur.